OPINION — AG — IF IT IS DETERMINED THAT ANY PORTION OF THE REVOLVING FUND OF THE OKLAHOMA COLLEGE FOR WOMEN IS NOT NEEDED FOR THE PURPOSE FOR WHICH THE SAME WAS COLLECTED, THE REGENTS OF THE OKLAHOMA COLLEGE FOR WOMEN MAY, IF AUTHORIZED TO DO SO BY THE OKLAHOMA REGENTS FOR HIGHER EDUCATION, USE OR EXPEND SUCH UNNEEDED PORTION OF THE REVOLVING FUND FOR THE STREET REPAIR OR REPLACEMENT PROJECT CONSIDERED BY THE AG IN AFOREMENTIONED OPINION. (REPLACEMENT OF STREETS) CITE: 70 O.S. 1961 1981 [70-1981], OPINION NO. JULY 30, 1941 — VAUGHN (J. H. JOHNSON)